Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.		The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 25 and 53 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6,15-16,18,27-28 and 29-32,34,43-44,46 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. US  20160360970 A1 in view of Aoki et al. US 20160196654 A1.
Regarding claim 1, Tzvieli disclose for a head-worn by a user (see [0163], see HMS for helmet-mounted displays), comprising: a screen configured to present graphics for the user (see [0163], see display);
a camera system configured to view an environment in which the user is located ( see [0163], see “wherein the controller is configures to command the first and second cameras to capture images at a higher rate when the display presents an object”); and a processing unit coupled to the camera system ( see [0259], see machine-learning based algorithms), the processing unit configured to: obtain locations of features for image data associated with the environment, wherein the locations of the features are identified by a neural network  ( see [0259], see “machine-learning based algorithms may be used to identify the facial features in the images (e.g., an eye, an edge of the lip, edge of the nostril, location of an eyebrow, etc.) Such algorithms may use train a model utilizing annotated training data in which the facial features are identified”) ; determine a region of interest for one of the features in the image, the region of interest having a size that is less than a size of the image( see [0259], see “machine-learning based algorithms may be used to identify the facial features in the images (e.g., an eye, an edge of the lip, edge of the nostril)”. Tzvieli does not provide to perform a corner detection using a corner detection algorithm to identify a corner in the region of interest. Aoki teaches the above missing limitation of Tzvielit (see [0051] of Aoki see “to extract an assured feature point from an image and estimate the content of the image, a corner detection by Mravec in which a corner is treated as a feature point, a corner detection by Harris, a FAST (Features from Accelerated Segment Test), and the like are exemplified as a method of extracting feature points. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of Aoki with the system and method of Tzvieli, in order to extract an assured feature point from an image, via a corner detection by Mravec in which a corner is treated as a feature point.
Regarding claim 2, Tzvieli disclose for, wherein the processing unit is configured to determine the region of interest as having a position that is based on at least one of the locations identified by the neural network, and wherein the position is with respect to the image ( see [0259], see “machine-learning based algorithms may be used to identify the facial features in the images (e.g., an eye, an edge of the lip, edge of the nostril, location of an eyebrow, etc.).
Regarding claim 3, Tzvieli disclose for, wherein the image data is associated with at least one image that is generated by the camera system and transmitted to the neural network (see [0259], see “machine-learning based algorithms may be used to identify the facial features in the images (e.g., an eye, an edge of the lip, edge of the nostril, location of an eyebrow, etc.)
Regarding claim 4, Tzvieli disclose for, wherein the neural network is in a module of the apparatus (see [0259], see “machine-learning based algorithms may be used to identify the facial features in the images (e.g., an eye, an edge of the lip, edge of the nostril, location of an eyebrow, etc.)
Regarding claim 6, Tzvieli disclose for, wherein the neural network has machine learning capability (see [0259], see “machine-learning based algorithms may be used to identify the facial features in the images (e.g., an eye, an edge of the lip, edge of the nostril, location of an eyebrow, etc.).
Regarding claim 15, Tzvieli disclose for, further comprising the neural network (see [0259], see machine-learning based algorithms).
Regarding claim 16, Tzvieli disclose for, wherein the neural network has been trained using a reference dataset (see “[0292] A common approach used in many landmark identification algorithms involves the training of machine learning-based models using a training set of annotated images”).
Regarding claims 18 and 27 Tzvieli disclose for, wherein the neural network is configured to compute interest point locations and descriptors (see [0259], see “machine-learning based algorithms may be used to identify the facial features in the images (e.g., an eye, an edge of the lip, edge of the nostril)).
Regarding claim 28 Tzvieli disclose for, further comprising the neural network, the neural network being communicatively coupled to the processing unit (see “[0123] The computer 400 includes one or more of the following components: processor 401”).
Regarding claims 29-32,34,43-44,46, see the rejections of claims 1-4,6, 15-16,18 respectively. They recite similar limitations as claims 1-4,6,15-16 and 18. Hence they are similarly analyzed and rejected.  
Claims 5 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. US  20160360970 A1 in view of Aoki et al. US 20160196654 A1, further in view of TAFAZOLI BILANDI et al. US 20210262204 A1.
Regarding claim 5, Tzvieli as modified by Aoki does not provide for, wherein the neural network is implemented in one or more computing devices that are remote from the apparatus.  TAFAZOLI BILANDI teaches the above missing limitation of Tzvieli as modified by Aoki, see “[0130] A process for performing tooth wear monitoring on the remote processor 136 is shown generally at 1400 in FIG. 14. Referring to FIG. 14, the process begins at block 1402, which directs the microprocessor 500 of the remote processor 136 to process the images using a neural network (such as shown at 600)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of TAFAZOLI BILANDI with the system and method of Tzvieli as modified by Aoki in order to obtain the claimed limitations via remote processor 136 to process the images using a neural network (such as shown at 600).
Regarding claim 33, see the rejection of claim 5. It recites similar limitation as claims 5. Hence it is similarly analyzed and rejected.
Claims 7,17,35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. US  20160360970 A1 in view of Aoki et al. US 20160196654 A1, further in view of Berme et al. US 11301045 B1.
Regarding claim 7, Tzvieli as modified by Aoki does not provide for, wherein the processing unit is configured to obtain the locations of the features by obtaining a heatmap generated by the neural network, the heatmap indicating the locations of the features. Berme teaches the above missing limitation of Tzvieli as modified by Aoki (col.40 lines10-17 see “The 3D poses estimation system 216 extracts the features from the images of the scene for providing inputs to a convolutional neural network. Then, the 3D poses estimation system 216 generates one or more volumetric heatmaps using the convolutional neural network, and applies a maximization function to the one or more volumetric heatmaps in order to obtain a three-dimensional pose of one or more persons in the scene”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of Berme with the system and method of Tzvieli as modified by Aoki in order to extract features of an image via generates one or more volumetric heatmaps using the convolutional neural network.
Regarding claim 17, Tzvieli as modified by Aoki does not provide for, wherein the neural network comprises a convolutional neural network. Berme teaches the above missing limitation of Tzvieli as modified by Aoki (col.40 lines10-17 see “The 3D poses estimation system 216 extracts the features from the images of the scene for providing inputs to a convolutional neural network”).
Regarding claims 35 and 45, see the rejections of claim 7 and 17 respectively. they recite similar limitation as claims 7 and 17. Hence they are similarly analyzed and rejected.
Claims 8-10 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. US  20160360970 A1 in view of Aoki et al. US 20160196654 A1, further in view of Lyman et al. US 20200357117 A.
Regarding claim 8, Tzvieli as modified by Aoki does not provide for
, wherein the region of interest comprises a N×N patch, and the processing unit is configured to perform the corner detection on the N×N patch, and wherein N is an integer larger than 1. Lyman teaches the above missing limitation of Tzvieli as modified by Aoki (see [0278] of Lyman see “For example, when a 64×64-dimension probability matrix is outputted for a 1024×1024 image for each abnormality class, smoothing techniques can be applied within each of the 16×16-dimension patches, for example, to smooth the borders between patches. In this case, the same image patch can include pixels of varying color intensities”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of Lyman with the system and method of Tzvieli as modified by Aoki in order to obtain more visually desirable heat map, via the post-processing function 3060 can apply a smoothing function to smooth the color intensity transitions between image patches.
Regarding claim 9, Tzvieli as modified by Aoki does not provide for
, wherein the region of interest comprises a patch having 144 pixels or less, and the processing unit is configured to perform the corner detection on the patch. Lyman teaches the above missing limitation of Tzvieli as modified by Aoki (see [0260] of Lyman see “The set of resolution layers can include an 8×8 layer “64 pixels”, a 16×16 layer, a 32×32 layer and/or a 64×64 layer, and the 64×64 layer can correspond to the output layer”).
Regarding claim 10, Tzvieli as modified by Aoki does not provide for
, wherein the region of interest comprises an 8×8 patch, and the processing unit is configured to perform the corner detection on the 8×8 patch. Lyman teaches the above missing limitation of Tzvieli as modified by Aoki (see [0260] of Lyman see “The set of resolution layers can include an 8×8 layer “64 pixels”, a 16×16 layer, a 32×32 layer and/or a 64×64 layer, and the 64×64 layer can correspond to the output layer”).
Regarding claims 36-38, see the rejections of claims 8-10 respectively.  they recite similar limitation as claims 36-38. Hence, they are similarly analyzed and rejected.
Allowable Subject Matter
3.		Claims 11-14,19-24,26, 39-42,47-52 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of Tzvieli et al. US  20160360970 A1 in view of Aoki et al. US 20160196654 A1, further in view of TAFAZOLI BILANDI et al. US 20210262204 A1.  And Berme et al. US 11301045 B1. And Lyman et al. US 20200357117 A, failed to teach or suggest for features/limitations of claims 11-14,19-26,39-42,47-52 and 54.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vats US 20200065559 A1 is cited because the reference teaches “The facial feature extraction model extracts the position of lips and eyes and use the image of spects and color/image warped in the shape of lips on the face 304. It may be done after or before the face is merged with the scene video”, in [0181].
Pu et al. US 20200074610 A1 is cited because the reference teaches “[0058] In some embodiments, output device 330 may be a part of image processing system (e.g., image processing system 250 of FIG. 2). In some embodiments, output device 330 may comprise a handheld display device, at wearable display device, a multi-screen display, an interactive display device, or the like”. 
Fang et al. US 20200018944 A1 is cited because the reference teaches “[0058] In some embodiments, image enhancement system 300 may include a storage module 350. Storage module 350 may be configured to store one or more high-resolution images 310, training images, information file 315, inspection images 330, extracted relevant features from machine learning network 320, extracted pattern information from pattern extractor 340, and the like”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/           Primary Examiner, Art Unit 2664